Citation Nr: 1233729	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to August 6, 2011, and thereafter, an evaluation in excess of 30 percent r migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to June 1991 and from February 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  In pertinent part of that rating decision, the RO granted entitlement to service connection for migraine headaches and assigned a 10 percent evaluation, effective from March 1, 2004.  The Veteran appealed the assigned initial evaluation.  
  
The Board has twice remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Both times, the Board instructed the RO/AMC to provide the Veteran with a VA examination in order to evaluate the current level of severity of his disability due to migraines.  After reviewing the findings contained in the report of an April 2010 VA examination, the Board determined that there was insufficient information to adjudicate the Veteran's claim.  Pursuant to the Board's May 2011 remand directives, the Veteran underwent another VA examination in August 2011, with a September 2011 addendum.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings contained in the August 2011 VA examination, the RO, through a March 2012 rating decision, increased assigned evaluation from 10 to 30 percent for service-connected migraine headaches, effective August 6, 2011.  As the Veteran is presumed to seek the highest possible rating for his disability, this rating decision does not resolve the Veteran's increased rating claim and it remains on appeal.   See A.B. v. Brown, 6 Vet. App. 35, 39 (1993). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.


FINDING OF FACT

Over the entire appellate period, the Veteran's migraine headaches are more accurately evaluated as involving characteristic prostrating attacks occurring at least twice a month, but without indication of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for the award of an initial rating of 30 percent, and not higher, for migraine headaches have been met, from March 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). T his notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for migraine headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with three compensation examinations dated in March 2005, April 2010, and in August 2011.  After reviewing the medical findings contained in the April 2010 VA examination report, the Board determined that there was insufficient information to adjudicate the Veteran's claim.  The Veteran was afforded with another VA examination in August 2011, with a September 2011 addendum.  In the medical report, the examiner identified the nature and evaluated the severity of the Veteran's disability.  The examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The RO/AMC has complied with the Board's May 2011 remand of this matter by obtaining updated treatment records and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The condition of migraines is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating. Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a. 

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks higher initial disability ratings for his migraine headaches.  Currently, his migraine disability has been assigned a 10 percent evaluation for the period prior to August 6, 2011, and a 30 percent evaluation thereafter.  A review of the evidence of record shows the Veteran underwent three VA examinations during the period under appeal.  The record also reflects that during this period, the Veteran has received treatment for symptomatology associated with his disability and he has provided lay statements regarding the severity of his disability.

The Veteran was first treated for severe headaches during his second period of service.  Service treatment records show that the Veteran developed severe headaches shortly after his receipt of an anthrax vaccine and he received Motrin to treat his headaches.  The Veteran sought medical assistance for the severity of headaches three more time while he was deployed overseas and each time he was treated with Mortin.  Upon his return to the United States, the Veteran was seen by a neurologist and prescribed medication to treat his headaches.  He has sought follow-up care for his headaches with his primary care physician. 

A March 2005 VA neurologist consultation report shows that the Veteran was referred after his complaints that his migraine headache medication was no longer effective.  The neurologist noted that the Veteran continued to associate the onset of his migraine headaches with his receipt of the anthrax vaccine.  He described the onset of a migraine episode as an aura of watery eyes, sneezing and scotoma.  The Veteran complained that at times his headache were so severe that he was unable to fall asleep and resolve his attack.  It was also noted that his sleep apnea complicated his clinical assessment.  His medications were changed to include Topamax to treat his migraines.  

The report of a March 2005 VA general medical examination shows that the Veteran complained of daily headaches of level from 4 to 8 in severity prior to his taking Topamax prescription.  Since starting Topamax, the Veteran reports that he has had 4 to 5 headaches of a level 8 in severity in the past three weeks.  These headaches will last approximately one hour or they may come and go at an hour interval for two to three days.  Reportedly, when he suffers from a headache attack that reaches a level 8 in severity, he needs to stop his activity and go to sleep in order to resolve his symptoms.  He added that during an attack, he becomes irritable and edgy, but he denied symptoms of nausea or vomiting.  He reported that he does experience sensitivity to light and sees spots, and he occasionally has sensitivity to noise.  Reportedly, he does get good relief when he takes his medication.  The VA examiner confirmed a diagnosis of migraine headache. 

Subsequent VA treatment records show that the Veteran continued to take medication, including Topamax, to treat his migraine headaches with success.  When the Veteran reported an increase in severity and frequency of his attacks, his treating medical providers adjusted his medication and recommended other methods, such obtaining prescription sunglasses, to alleviate his symptomatology.  

In April 2010, the Veteran underwent a VA neurologic examination to evaluate the severity of his disability due to migraine headaches.  The examination report shows that the Veteran complained of having headaches 4 to 5 times a week with a pain level of 7 or 8.  These headaches last anywhere from a half hour to up to four hours and are fully relieved with medication and he can resume his activities.  The Veteran felt that his prescribed medication reduced the frequency of his headache attacks by 40 to 50 percent; however, he felt that his prescription should be changed as the effectiveness of his medication has waned.  The Veteran also complained of experiencing symptoms of dizziness, light sensitivity and occasional nausea and ringing in his ears during an attack.  The Veteran reported that during a severe migraine headache he will go into his bedroom and lay down for up to an hour before he can resume his activities.  Physical examination revealed no neurologic abnormalities.  The VA examiner confirmed a diagnosis of migraine headache. 

The Veteran underwent his most recent VA neurologic examination in August 2011.  That examination report shows the Veteran continues to receive treatment for migraine headaches.  He reported that he generally experiences attacks of migraine headaches about 3 to 5 times a week, which last up to an hour after taking medication and he does not need to leave work for the headache to resolve.  He also reported having  2 episodes in the last month that were so severe that he had to leave work to rest in a dark room for up to three hours.  He described his headaches occurring in the left or right side of the temporal region to the frontal area.   During an attack, he experiences symptoms of an aura, ringing in his ears, some nausea and vomiting, light sensitivity and some lightheadedness and dizziness.  He routinely takes Topamax prescription and he is able to function and work during a headache unless it is too severe.  He denied any effect on his activities of daily living, except during an episode of an excruciating headache where he needs to lay down in order for the migraine to resolve.  The VA examiner confirmed a diagnosis of migraine headache. 

In a September 2011 addendum to the VA examination report, the VA examiner concluded that the Veteran's disability is manifested by migraine headaches with two episodes of prostrating headaches a month.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's symptoms due to his migraine disability during the appeal period, his symptomatology has been more consistent with the criteria associated with a 30 percent evaluation throughout the entire period of this appeal.  As such, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  The Board finds that the medical evidence of record establishes that the Veteran's symptomatology more closely approximates the criteria for a 30 percent rating for the entire appeal period. 

Again, under Diagnostic Code 8100 for migraine headaches, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum, 50 percent rating, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic.  38 C.F.R. § 4.124a.  

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran reported suffering from prostrating headache attacks that occur at least twice a month.  When these attacks occur, they can last up to three hours and required medication, termination of activities, and rest in a dark room, according to the Veteran.  In addition, the medical evidence does demonstrate that the Veteran has been prescribed medication to alleviate the severity of his migraine headache symptomatology throughout the entire period under appeal.  The treatment records also reflect that the Veteran's medication has been increased several times during the appellate period in order to maintain the effectiveness of his medication.   

The Board observes that the record only shows a couple of instances when the Veteran sought treatment from his medical provider for the severity and frequency of his headaches episodes, which does not confirm the frequency or severity of those reported episodes, or demonstrate that the Veteran required isolated rest to treat his headaches.  Further, at no point prior to the September 2011 VA medical examination addendum has a medical professional described the Veteran's headaches as prostrating in nature or the medical evidence demonstrate that the Veteran required isolated rest to treat his headaches.   

That being said, the Veteran is competent and credible to report on what he sees and feels, such as the severity of headache-related pain, the Board finds that his statements are credible as to the matter of frequency and severity of his headaches, and he is competent to attest whether is headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  In addition, the Veteran's reports of prostrating headaches are consistent with his reported need to take isolated rest in order to alleviate his headache symptomatology.  By requiring isolated rest, the severity of such episodes supports a finding that the headaches are prostrating in nature.  

As the evidence of record shows that the Veteran experiences at least two prostrating headache attack per month, it supports an evaluation of 30 percent under the criteria for Diagnostic Code 8100 throughout the entire period under appeal.  See 38 C.F.R. § 4.124a.  

At no point does the Board find that the Veteran's migraine headaches are not of such severity that they fall within the criteria for assignment of a 50 percent evaluation.  While his headaches occur at least twice a month, there is no indication that these headaches have resulting in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by that regulation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This level of severity of migraine headaches has not been demonstrated in any of the three VA examination histories or the outpatient treatment records. 

As a starting point, during the relevant time period the Veteran did not have "very frequent" completely prostrating and prolonged attacks of migraine headaches. Given that the criteria for a lesser 30 percent rating involves characteristic prostrating attacks once per month, the Board interprets "very frequent" as meaning greater than once per month.  Here, the Veteran experiences approximately two attacks a month - such frequency cannot be characterized as "very frequent".  

The Board acknowledges that the previous 2005 and 2010 VA examination reports indicate that the Veteran experienced more frequency attacks (3 to 5 times a week) of increased severity (up to level 8) of his headaches.  However, the treatment records show that after both VA examinations, the Veteran's medication was increased and the frequency of the severe headaches decreased.  A May 2005 and a May 2010 VA treatment records show that the Veteran's medication to treat his migraine headaches was changed with success.  These previous reports of increased frequency at the time of the VA examinations were only temporary flare-ups in the Veteran's service-connected migraine headaches, and that they did not represent a permanent increase in his disability.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, there is no indication that the Veteran's migraine headache disability is productive of severe economic inadaptability.  By the Veteran's own reports, he has continuously maintained full-time employment.  While the Veteran has reported that his headache have affected his productivity at work, in that he is required to take breaks and rest until the severity of his headache has decreased, it cannot be said to rise to the level of severe economic inadaptability which by definition would entail drastic reduction in employment prospects or bordering on unemployment.  The fact remains that there is substantial retained occupational capacity, which under the rating standard that is applied corresponds to less than a 50 percent disability evaluation. 

The Veteran's headache disability is manifested by at least two prostrating headache attacks a month, but with continued ability to work in his place of employment.  When applied under the rating criteria, the Veteran's disability does not more closely approximate a 50 percent disability evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Therefore, based on the overall evidence of record, the Board finds that the Veteran's disability was manifested by prostrating headache attacks at most twice a month, but was not productive of severe economic inadaptability.  Accordingly, he meets the criteria for a 30 percent disability rating, and no higher, for the entire period under appeal, beginning March 1, 2004.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Extra-schedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's migraine headache disability presents such an exceptional disability picture that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria under Diagnostic Code 8100 already takes into account the frequency and severity of migraine headache episodes, as well as the level of occupational disruption that this condition may bring about.  There is no indication of alleged or observed symptomatology of the Veteran's headache condition that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that her service-connected disability under evaluation caused her marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's headache limits employability, he remained employed on a full-time basis during the time period under consideration.  Moreover, the Veteran's service-connected disorder also did not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU. Rather, throughout the entire period under appeal, the Veteran has consistently reported that he is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).



ORDER

An initial evaluation of 30 percent, and not higher, for migraine headaches, from March 1, 2004, is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


